Citation Nr: 9918612	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  94-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total rating for pension 
purposes, to include on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel



INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In February 1996, the Board remanded these issues for further 
development.  The RO, after readjudicating the claims based 
on the requested development, continued its denial of them.  
The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been obtain by the 
RO.

2.  PTSD was not present in service or until a number of 
years thereafter; any current PTSD is not shown to be related 
to service or any incident of service origin.

3.  It is not shown that the veteran participated in combat, 
and the occurrence of an inservice stressor supporting a 
diagnosis of PTSD has not been objectively confirmed.

4.  The veteran's status post aortic valve replacement is 
manifested by a regular rate and rhythm, with mechanical 
valve sounds over riding other valve sounds, and no murmurs.  

5.  The veteran's PTSD is of no more than mild impairment.

6.  No significant residuals of pneumonia are currently 
demonstrated.

7.  The veteran was born in 1944, has a high school 
education, and occupational experience working on a farm, a 
dairy, and a small appliance factory.

8.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to secure substantially gainful employment.

9.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The requirements for a permanent and total rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.342, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The veteran has 
presented claims that are not inherently implausible.  
Moreover, this matter was remanded in February 1996 and the 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Pursuant to the Board's February 1996 Remand, the veteran 
failed to appear for two scheduled examinations.  Finally, in 
October 1998, the veteran informed the RO that he decided not 
to be examined.  The Board notes that assistance in 
developing a claim is not a one-way street.  If the veteran 
wishes help in developing his claim, he "cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, the Board must decide this issue based on the evidence 
of record.  38 C.F.R. § 3.655 (1998).

Facts

The veteran's service personnel records indicate that he 
entered service in March 1966.  He received an honorable 
discharge in March 1968.  The veteran's Report of Transfer or 
Discharge (DD Form 214) does not reflect any awards or 
decorations denoting direct combat participation; no award of 
the Combat Infantryman Badge or the Purple Heart is reported.  
The enlisted personnel records show that he was a light 
vehicle driver.

The veteran's service medical records are entirely negative 
for a complaint or diagnosis of PTSD.  

The October 1988 x-ray studies from the Boone Hospital Center 
indicated that the veteran's lungs were clear.
 
In December 1992, Daniel Detrick, D.O., related that the 
veteran had debilitating stress-related diarrhea that may 
well have been related to PTSD.  The stress was related to 
Vietnam War experiences.  A complete examination demonstrated 
no other reasonable cause of the diarrhea.

Dr. Detrick's outpatient treatment records from December 1991 
to October 1992 reflected treatment for nerves, diarrhea, and 
lung congestion.  They were negative for PTSD.  

In March 1993, a VA examiner diagnosed the veteran with PTSD.  
The examiner reviewed the claims file.  By history, the 
veteran recounted that he was exposed to extensive scenes of 
death and wounded comrades.  He witnessed torture, and the 
slaughtering of women and children.  Several of his buddies 
were wounded and killed.  Prior to heart surgery in the late 
1980s, he kept his Vietnam memories in check.  After the 
surgery, however, he began experiencing nightmares.  The 
objective examination revealed that he denied any current 
suicidal or homicidal thoughts, intents or plans.  There were 
no delusions, hallucinations, or paranoia.  There were no 
other psychotic symptoms such as thought insertion, thought 
withdrawal, thought broadcasting, or illusions or ideas of 
reference.  He described his mood as anxious and his affect 
was congruent.  He was alert and oriented to the day, year, 
season, and place.  He was not oriented, however, to the 
date.  He had problems performing the serial seven test or 
spelling words forward and backward.  His insight and 
judgment were fair, and he was competent to manage his own 
funds.  The examiner found that the veteran met the DSM-III-R 
criteria for a diagnosis of PTSD, delayed onset.   

With respect to the veteran's cardiovascular condition, the 
examiner noted by history that the veteran had aortic 
stenosis, status post aortic valve replacement in October 
1988.  In 1986, he was diagnosed with a murmur and had a 
normal electrocardiogram at the time and he denied chest pain 
or shortness of breath.  In 1988 the veteran denied chest 
pain or shortness of breath.  An electrocardiogram showed 
left ventricular hypertrophy with a strain pattern and the 
veteran was admitted for an aortic valve replacement.  The VA 
examiner noted that the physical examination revealed a 
regular rate and rhythm, with mechanical valve sounds over 
riding other valve sounds.  His blood pressure was 152/86 and 
his pulse was 86.  No murmurs were discerned.  He was not 
short of breath.  He had a normal inspiratory excursion and 
his lungs were clear to auscultation and percussion.  The 
examiner diagnosed a history of aortic stenosis, status post 
aortic valve replacement.  No diagnosis was provided with 
respect to his lungs.

In a statement received in August 1993, the veteran's sister 
asserted that the veteran had changed dramatically since 
Vietnam.  To summarize, he used to be healthy and strong, now 
he was the opposite.

The veteran submitted a buddy statement from  [redacted] in 
February 1994.  In the statement Mr. [redacted] related to the 
veteran that:  "I did receive the Purple Heart for the night 
ambush we were in and you remember there were three or four 
killed."  

The veteran submitted a stressor statement in February 1994.  
He recounted that he witnessed bloody scenes.  Once he 
witnessed a United States soldier accidentally shoot another 
United States soldier.  He believed that the shooter's name 
was Thompson.  He could not remember the dead soldier's name.  
Two to three months before arriving in Vietnam, his friend 
who was already stationed there was shot.  [redacted] was 
another friend that he served with in Vietnam.  [redacted] 
was shot in the foot during an ambush.  He claimed to have 
received combat pay.  He recalled that two people, Sgt. 
[redacted] and Sgt. [redacted], were involved in a friendly fire 
incident. 

Another buddy statement from Sgt. [redacted], 
submitted in February 1994, reveals that the veteran was not 
in "Thua-Wa," Vietnam when Sgt. [redacted] was injured.  Sgt. 
[redacted] recounted that Vietnam was bloody and unsafe.

In a November 1993 letter to the President of the United 
States, the veteran echoed his previous recollections.

In March 1994, Dr. Detrick submitted another nexus statement.  
The doctor felt that the veteran very likely had PTSD, and 
that it prevented him from attending his hearing at the RO. 

According to an April 1996 RO report of contact, [redacted]
reported that he and the veteran were probably together when 
he was injured.  Mr. [redacted] remembered hearing about the 
friendly fire incident, but he did not witness it.  

In August 1996, [redacted] submitted another statement, 
along with an undated letter to his wife, apparently written 
shortly after the ambush in May 1967.  Mr. [redacted] referred to 
the veteran in the letter.  Based on this reference, Mr. 
[redacted] assumed that the veteran was with him on the convoy 
when the ambush occurred.  He cautioned, however, that he 
would not swear to that on a basis of memory.  He also 
submitted the following statement in August 1996 on a VA form 
21-4138:  "I have no reason or recall memory to doubt that 
[the veteran] was not with me in the action where I was 
wounded."

In August 1996, the veteran submitted a statement that was 
hand-written by his sister.  According to the letter, the 
veteran remembered that he and Mr. [redacted] were together almost 
all of the time.  He recalled that Mr. [redacted] was injured in 
early May 1967, but it was hard to remember every detail 
because there were so many similar incidents. 

Later in August 1996, the veteran submitted a follow-up 
statement, hand-written by his sister.  According to the 
statement, he could not swear that he was with Mr. [redacted] on 
this convoy when the ambush occurred.  He remembered that the 
ambush happened in the first part of May 1967.  He concluded 
that he did remember the incident.

In June 1997, the USASCRUR responded to the RO's request for 
records.  USASCRUR enclosed the 1966 unit history of the 24th 
Transportation Company (24th Trans. Co.).  The history 
documented combat incidents and casualties during the 
reporting period.  USASCRUR was unable to document the night 
ambush on May 7, 1967 as described by the veteran.  Available 
casualty files did not list the veteran.  

In October 1998, the RO informed the veteran that he failed 
to appear for an examination as set out by the Board's 
February 1996 Remand.  Specifically, he failed to appear for 
a scheduled September 1997 examination.  After requesting 
another, the veteran failed to appear for the rescheduled 
July 1998 examination.  

In October 1998, the veteran informed the RO that he no 
longer desired an examination.

In November 1998, the RO received copies of Morning Reports 
which were negative for references of the veteran.

Analysis

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 
U.S.C.A. § 1110. 

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32,807-32,808 (1999) (to be codified at 38 C.F.R. § 3.304 
(f)).  The Board specifically finds that the record does not 
show that the veteran engaged in combat with the enemy.  In 
these circumstances, the veteran's assertions regarding his 
stressors are insufficient, standing alone, to establish that 
they actually occurred.  See 38 U.S.C.A. § 1154(b) (West 
1991); 64 Fed. Reg. 32,807-32,808 (to be codified at 
38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

It also follows that a diagnosis of PTSD may be flawed if it 
is predicated on a rendition of events that is unsupported by 
the record.  As the United States Court of Appeals for 
Veterans Claims (Court) has had occasion to note, the Board 
is entitled to be skeptical of a diagnosis of PTSD rendered 
many years following service based solely on a history 
related by the veteran, as the diagnosis can be no better 
than the facts alleged by him.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); see also Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993). (A medical opinion based upon an 
incomplete and inaccurate history is of no probative value.)   

The Board notes that VA recently revised the criteria for 
diagnosing and evaluating mental disorders.  The revisions 
became effective November 7, 1996.  38 C.F.R. § 4.130 (1998).  
On and after that date, all diagnoses of mental disorders for 
VA purposes must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  38 C.F.R. § 4.125 (1998).  Although DSM-IV changes the 
requirements for establishing the sufficiency of a stressor 
for purposes of diagnosing PTSD, it bears emphasis that there 
must also be evidence establishing the occurrence of the 
stressor or stressors alleged by the veteran.  Cohen, 10 Vet. 
App. at 142.  The Board's rejection of the veteran's claim 
for service connection for PTSD is expressly based on a 
finding that there is no credible evidence that the claimed 
stressors actually occurred.  The adoption by VA of DSM-IV 
is, therefore, immaterial to a resolution of this aspect of 
the veteran's appeal.  Moreover, an opinion by a mental 
health professional based on a post service examination of 
the veteran may not be used to establish the occurrence of 
the stressor.  Id.

With respect to the veteran's claimed stressors, he contended 
that he witnessed an accidental death of a United States 
soldier while in Vietnam.  There is no independent evidence 
of record, however, apart from the veteran's own testimony, 
to corroborate this alleged stressor.  See Dizoglio, Moreau.  
The service medical records and records supplied by USASCRUR 
were negative with respect to this incident.  While the 
veteran's buddy,  [redacted], recalled hearing about the 
accidental death, he conceded that he did not witness it.  
Therefore,  [redacted] did not have first-hand knowledge of 
the event.  Since  [redacted] could not confirm that the 
veteran witnessed this event, and service records show no 
record of this accidental death, the Board finds that there 
is no credible supporting evidence that verifies the claimed 
stressor.

The Board similarly finds that the statements provided by the 
veteran and his buddy [redacted] describing an enemy ambush 
are too vague to be considered credible.  While the record 
shows that  [redacted] was injured on May 7, 1967 and he 
received the Purple Heart, there is no service record proving 
that the veteran was with  [redacted] at the time of the 
attack.  USASCRUR reported that the available casualty files 
did not list the veteran.  Although Mr. [redacted] indicated in a 
letter to the veteran that they were both involved in an 
ambush together, in later statements to the RO, he could not 
specifically remember if the veteran was with him at the time 
he was injured.  Instead, Mr. [redacted] essentially indicated 
that he had no reason to doubt that the veteran was there, 
because they were always together, but he could not remember.  
The Board finds his statements too vague to be considered 
credible.

Moreover, Mr. [redacted] submitted a letter that he wrote to his 
wife sometime in June 1967, shortly after his injury.  
Although he mentioned the veteran's name in the letter, it 
was in a reference unrelated to the ambush.  Hence, it is not 
probative to the issue at hand.  Thus, while the Board 
commends Mr. [redacted] in his attempts to recall the incident, 
given that over 30 years have elapsed, his recollections are 
to vague to be credible.

Likewise, although the veteran recalled that Mr. [redacted] was 
injured in Vietnam, he could not "swear" if he was involved 
in that attack.  Thus, as both the veteran and Mr. [redacted] 
could not specifically confirm this claimed stressor, the 
Board finds that it is not verifiable.

The veteran's other buddy, Sgt. [redacted], imparted that he 
was injured before the veteran arrived in Vietnam.  Sgt. 
[redacted], however, provided no other details with respect to 
corroborating the veteran's claimed stressors.  Therefore, 
the Board finds that, since the veteran did not witness his 
Sgt. [redacted]'s injury, there is no credible supporting 
evidence for this claimed stressor.

While the veteran asserts that he received combat pay while 
in Vietnam, there is no independent evidence of record 
indicating that he actually engaged in combat.  Thus, the 
Board finds that receiving combat pay, by itself, does not 
equate to actually engaging in combat unless there is 
corroboration from credible supporting evidence.

The veteran was diagnosed with PTSD for the first time in 
1992 by Dr. Detrick.  A VA examiner later confirmed the 
diagnosis.  While the Board acknowledges Dr. Detrick's and 
the VA examiner's evaluation of the veteran as having PTSD, 
these diagnoses were not based on the veteran's actual 
military history or associated with an evaluation of any 
claimed stressors based on all of the evidence.  See West v. 
Brown, 7 Vet. App. 70, 78 (1994).  While an examiner can 
render a current diagnosis based upon an examination of the 
veteran, an opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  Swann, 5 Vet. 
App. at 233.  

Significantly, the veteran declined to be examined pursuant 
to the Board's February 1996 Remand.  As noted above, the 
veteran has a duty to assist VA by attending scheduled 
examinations.  In this regard, the fact that he failed to 
appear for two scheduled examinations and then elected not to 
be examined at all impacts negatively on the veteran's 
credibility.

Finally, the veteran and his sister have submitted statements 
wherein they assert that the veteran's PTSD is related to his 
service in Vietnam.  While the veteran is certainly capable 
of providing evidence of symptomatology, and his sister can 
attest to her observations, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

Hence, the Board finds that the preponderance of the evidence 
is against the veteran's claim that he has PTSD due to a 
stressor or stressors which occurred during his period of 
military service.  The record is devoid of credible 
supporting evidence of the claimed stressors; there are only 
the vague recollections of the veteran and his military 
buddies, unsupported by the service records.  As indicated 
above, such evidence is inadequate to meet the requirements 
set forth in 64 Fed. Reg. 32,807-32,808 (1999) (to be 
codified at 38 C.F.R. § 3.304 (f)).  The Board, therefore, 
finds that the preponderance of the evidence is against the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. §§ 3.303; 64 Fed. Reg. 32,807-32,808 (to 
be codified at 38 C.F.R. § 3.304 (f)).

In reaching this determination, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.

Permanent and Total Rating for Pension Purposes

Permanent and total disability for pension purposes is deemed 
to be present if a veteran's disabilities are productive of a 
total schedular rating under the "average person" standard 
of pension eligibility, or the disability ratings meet the 
schedular requirements for the assignment of a total 
disability rating under the "unemployability" standard of 
pension eligibility.  38 U.S.C.A. § 1502(a); 38 C.F.R. 
§§ 4.15, 4.16, 4.17.  A permanent and total disability rating 
for pension purposes may also be granted on an extraschedular 
basis if the disability requirements based on the percentage 
standards of the rating schedule are not met, but the veteran 
is found to be unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors.  38 C.F.R. § 3.321(b)(2).

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; Provided, That permanent total disability shall 
be taken to exist when the impairment is reasonably certain 
to continue throughout the life of the disabled person.  The 
following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule.  38 C.F.R. 
§ 4.15. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16  is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  Claims of all veterans who fail to meet 
the percentage standards but who meet the basic entitlement 
criteria and are unemployable, will be referred by the rating 
board to the Adjudication Officer under § 3.321(b)(2) of this 
chapter.  38 C.F.R. § 4.17.

In denying entitlement to nonservice-connected pension 
benefits in a rating decision entered in May 1993, the RO 
assigned a 30 percent rating under Diagnostic Code 7016 for 
status post aortic valve replacement; a 10 percent rating 
under Diagnostic Code 9411 for PTSD; and a noncompensable 
rating under Diagnostic Code 6802 for residuals of pneumonia.

It is important to note that, during the pendency of the 
veteran's appeal, the rating criteria for evaluating 
respiratory disorders, 38 C.F.R. § 4.97, were changed 
effective October 7, 1996; the rating criteria for evaluating 
psychiatric disorders were changed effective November 7, 
1996; and the rating criteria for evaluating diseases of the 
heart were changed effective January 12, 1998.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), it was held that when the 
law or regulations change after a claim has been filed, but 
before the appeal process has been concluded, the version 
most favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).  However, in Rhodan v. West, 12 Vet. App. 
55 (1998), it was held that new rating criteria could not 
have retroactive application prior to the effective date.  

Turning to this case, the Board notes that all of the medical 
evidence with respect to the veteran's claims for residuals 
of pneumonia, PTSD, and status post aortic valve replacement 
are dated prior to the respective effective dates (October 6, 
1996 for respiratory disorders, November 7, 1996 for 
psychiatric disorders, and January 12, 1998 for diseases of 
the heart).  Therefore, given that the veteran elected not to 
be examined subsequent to the Board's February 1996 Remand, 
the Board finds that the RO was not required to consider the 
new regulations or to notify the veteran of the changes, 
since they were not applicable.  In light of the above, the 
Board will limit its analysis to the regulations in effect 
prior to the respective changes outlined above.

Cardiovascular

Pursuant to the prior regulations, a 100 percent evaluation 
was warranted for heart valve replacement for a period of one 
year following implantation of the prosthetic valve.  This 
100 percent evaluation would commence after an initial grant 
of a one-month total rating period under 38 C.F.R. § 4.30 
following hospital discharge.  At the conclusion of this one-
year postoperative evaluation period, residual disability 
would be evaluated as rheumatic heart disease under the 
provisions of 38 C.F.R. Part 4, Code 7000, with a minimum 
rating of 30 percent.  38 C.F.R. Part 4, Code 7016 (effective 
prior to January 1998).  Pursuant to Diagnostic Code 7000, a 
30 percent evaluation was warranted for inactive rheumatic 
heart disease from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations during the episode or recurrence 
for three years, or with evidence of a diastolic murmur with 
characteristic electrocardiogram manifestations or a 
definitely enlarged heart; and a 60 percent evaluation was 
assigned to inactive rheumatic heart disease manifest by 
definite enlargement of the heart; severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; or where more than light manual 
labor was precluded.  Id.

The evidence of record fails to meet the criteria for a 60 
percent rating under Diagnostic Code 7000.  There is no 
evidence of definite enlargement of the heart; severe dyspnea 
on exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia.  Also, there is no indication that 
more than light manual labor was precluded.  As a result, the 
Board finds that a 30 percent rating is appropriate.  
Diagnostic Codes 7000, 7016.

PTSD

Under the pre-November 1996 criteria set forth under 
Diagnostic Code 9411 (for PTSD) at the time of the May 1993 
rating decision, mild impairment of social and industrial 
adaptability warranted a 10 percent evaluation.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 30 percent 
disability evaluation was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  Id.  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficient and reliability levels as 
to produce definite industrial impairment.  Id.

The evidence of record fails to meet the criteria for a 
rating in excess of 10 percent.  In other words, there is no 
indication that the veteran has either definite impairment of 
the ability to establish or maintain effective relationships 
with people or that his efficiency is so reduced by 
psychoneurotic symptoms as to result in definite industrial 
impairment under the previous standard.  The Board has 
considered the veteran's contentions that he avoids people 
and has difficulty controlling his anger.  Nevertheless, his 
subjective complaints are not supported by the medical 
evidence of record.  Accordingly, a rating in excess of 10 
percent is not warranted.  38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 
4.41, 4.132, Diagnostic Code 9411. 

Residuals of pneumonia

Prior to October 7, 1996, the veteran's residuals of 
pneumonia were rated by analogy under Code 6802.  38 C.F.R. § 
4.20 (1998).  Under that diagnostic code, a 10 percent 
evaluation was warranted for definitely symptomatic 
unspecified pneumoconiosis with pulmonary fibrosis and 
moderate dyspnea on extended exertion.  38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1996).  

In this regard, when VA examined the veteran in March 1993, 
there was no pathology associated with the veteran's 
respiratory system.  The examiner found that the veteran was 
not short of breath; he had a normal inspiratory excursion; 
and his lungs were clear to auscultation.  Thus, without 
medical evidence of definitely symptomatic unspecified 
pneumoconiosis with pulmonary fibrosis and moderate dyspnea 
on extended exertion, the Board finds that a compensable 
rating is not warranted pursuant to Diagnostic Code 6802.  
Id.

Conclusion

With respect to making an objective determination of total 
disability for pension purposes, in consideration of which 
the Board has undertaken as set forth above bearing on the 
propriety of the currently assigned ratings (and combined 
ratings) for the veteran's disabilities, the Board would 
point out that, when overall impairment is commensurate with 
a 100 percent rating in accordance with schedular criteria, a 
total rating for pension purposes on a schedular basis is 
warranted.  38 C.F.R. § 3.340(a)(2).  In the analyses set 
forth above, the Board has determined that the ratings 
currently assigned by the RO for the veteran's disabilities, 
are, in each instance, proper.  As a result, the combined 
rating assigned in consideration of these disabilities is 40 
percent.  38 C.F.R. § 4.25 (1998).  Accordingly, a permanent 
and total disability rating under the provisions of 38 C.F.R. 
§ 4.15 is not in order.

In addition, the veteran is without a single ratable 
disability at 60 percent or more or at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Given the foregoing consideration (and even assuming, 
without conceding, that each of the veteran's nonservice-
connected disabilities is permanent in accordance with 
38 C.F.R. § 4.17), the veteran does not satisfy the criteria 
provided by 38 C.F.R. §§ 4.16 and 4.17 for a permanent and 
total disability rating for pension purposes.

Since the veteran's disabilities do not meet the threshold 
requirements of 38 C.F.R. § 4.17, as applied to pension cases 
through 38 C.F.R. § 4.16, the Board must further determine 
whether the veteran would be eligible for pension benefits on 
the basis of subjective criteria, see Brown v. Derwinski, 
2 Vet. App. 444 (1992), including consideration of a 
claimant's age, education and occupational history, and 
unusual physical and mental defects.  Such subjective 
standard mandate of 38 U.S.C.A. § 1521(a) is created by 
38 C.F.R. § 4.17 and § 3.321(b)(2) being read together.  See 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  

With respect to the subjective factors bearing on the 
veteran's possible entitlement to pension benefits, the Board 
notes that according to the veteran's DD 214, he was born in 
1944.  According to the March 1993 VA examination report, he 
claimed to have completed high school, and he worked on a 
farm and a dairy before entering the service.  He indicated 
on his December 1992 application for VA benefits that he was 
losing his job in January 1993.  According to the March 1993 
VA examination report, the veteran's employer closed the 
plant where he worked. 

The veteran's failure to appear for VA examinations in 
September 1996 and July 1997, pursuant to the Remand in 
February 1996, has had an adverse effect on the Board's 
ability to adjudicate the issues on appeal.  Although the RO 
granted a request to reschedule the September 1996 
examinations, the veteran failed to appear in July 1997, 
without providing good cause.  He then informed the RO in 
October 1998 that he elected not to be examined.

Although the veteran's private physician indicated that the 
veteran was having physical and psychiatric problems, the 
doctor did not elaborate on whether the veteran was totally 
disabled from working.  It is important to note that the 
March 1993 VA examination report of record is negative for a 
finding that the veteran was totally disabled or unable to 
work due to his disabilities.  

As a result of his repeated failure to appear for VA 
examinations, there is no recent medical evidence of record 
to support his claim for nonservice-connected pension.  As 
noted previously, although the Board must assist a veteran 
who has submitted evidence of a well-grounded claim, this 
duty to assist is not always a one-way street, and a veteran 
may not passively wait for assistance in those situations in 
which he may or should have information that is necessary in 
the development of his claims.  See Wood, 1 Vet. App. at 193.  
In light of the veteran's failure to cooperate with the 
efforts to assist him with his claims, the Board is not 
persuaded that the disabilities of this particular veteran, 
considered in the context of a subjective standard of 
entitlement to the benefit sought, are so incapacitating as 
to preclude substantially gainful employment.

Finally, the Board would point out that, inasmuch as the 
veteran, given the discussion above, does not meet the 
percentage standards for entitlement to pension under 
38 C.F.R. § 4.16(a), it has considered entitlement to pension 
in accordance with the extraschedular criteria codified at 
38 C.F.R. § 3.321(b)(2).  However, in light of the Board's 
determination above that the veteran is not found to be 
unemployable by reason of factors including his age and 
occupational background, the provisions of 
38 C.F.R. § 3.321(b)(2) are not for application in resolving 
this aspect of the appeal.  Accordingly, entitlement to a 
permanent and total rating for pension purposes is denied.  
38 U.S.C.A. §§ 1502, 1521, 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.342, and Part 4.


ORDER

Service connection for PTSD is denied.

A permanent and total disability rating for pension purposes 
is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

